IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                        __________________

                            No. 95-40425
                        Conference Calendar
                         __________________


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

KENDRICK BENFORD,

                                      Defendant-Appellant.



                        - - - - - - - - - -
           Appeal from the United States District Court
                 for the Eastern District of Texas
                        USDC No. 9:94-CR-12
                        - - - - - - - - - -
                           June 27, 1996
Before HIGGINBOTHAM, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Kendrick Benford appeals his sentence following his guilty

plea conviction for conspiracy to possess with the intent to

distribute cocaine.   He argues on appeal:    (1) that the district

court erred in failing to make specific findings of fact

regarding the amount of cocaine attributable to him and (2) that

the evidence in the presentence investigation report was

insufficient for the court to find that he was involved with more

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 95-40425
                               -2-

that 1.5 kilograms of cocaine.   We have reviewed the arguments of

the parties and the record on appeal and find no reversible

error.

     AFFIRMED.